In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00166-CR



         MICHAEL RAY HOWARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 47,309-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        Michael Ray Howard appeals from a judgment revoking his community supervision and

sentencing him to eight years’ imprisonment for family violence assault with one prior conviction

for family violence assault. 1 On appeal, Howard asserts that the trial court erred (1) in assessing

him a $1,500.00 fine and (2) in assessing him $850.00 for his court-appointed attorney fees. We

will modify the trial court’s judgment, reduce the assessment of attorney fees to $425.00, and

affirm the judgment, as modified.

I.      Background

        On May 18, 2019, Howard pled guilty and judicially confessed to family violence assault

with one prior conviction of family violence assault. The trial court found Howard guilty and,

pursuant to a plea agreement, sentenced Howard to ten years’ imprisonment and assessed him a

$1,500.00 fine, court costs, and $425.00 for attorney fees. The trial court then suspended the ten-

year sentence and placed Howard on community supervision for seven years.

        In June 2019, the State filed its First Amended Application for Revocation of Probation

and alleged that Howard had violated nine conditions of his community supervision. Howard pled

true to the State’s allegations and executed a stipulation of evidence of violations of eight

conditions of his community supervision.               After hearing testimony from Howard and his

community supervision officer, the trial court found the State’s allegations true, revoked Howard’s

community supervision, and sentenced him to eight years’ imprisonment. In its written judgment



1
Family violence assault with one prior conviction for family violence assault is a third-degree felony. TEX. PENAL
CODE. ANN. § 22.01(b)(2)(A) (Supp.).

                                                        2
revoking Howard’s community supervision, the trial court also assessed Howard a $1,500.00 fine,

court costs, and $850.00 for attorney fees.

II.    The Fine Was Properly Included in the Judgment

       In his first issue, Howard complains that the trial court erred in including a $1,500.00 fine

in its written judgment because it did not include a fine in its oral pronouncement in open court at

the time his community supervision was revoked. The State responds that since the fine was orally

pronounced at the time Howard was originally found guilty, it was not necessary to pronounce it

again at the revocation hearing. We agree.

       When the oral pronouncement of a sentence varies from the written memorialization of

that sentence, the oral pronouncement controls. Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim.

App. 1998). Because fines are punitive and intended to be a part of the defendant’s sentence, they

“generally must be orally pronounced in the defendant’s presence.” Armstrong v. State, 340
S.W.3d 759, 767 (Tex. Crim. App. 2011) (citing TEX. CODE CRIM. PROC. ANN. art. 42.03, § 1(a);

Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim. App. 2004)). However, when a fine is orally

pronounced and imposed at the original plea hearing, and is not probated by the trial court, it may

be properly included in the judgment revoking community supervision without further oral

pronouncement. See Coffey, 979 S.W.2d at 329.

       At the original plea hearing, the trial court made the following pronouncement after finding

Howard guilty:

       And I will follow the plea agreement, and I will assess your punishment at 10 years’
       confinement in the Institutional Division of the Texas Department of Criminal
       Justice, but I will probate that for a period of 7 years with the following terms and
       conditions of probation: That you will pay a $1500 fine and court costs, you will
                                                 3
            pay your supervision fee, you will attend and complete parenting classes, you will
            complete the Anger Intervention Program. You will perform four hours a month
            community work service. You will pay a $50 Crime Stoppers fee. And all the
            other standard terms and conditions of probation.

The written judgment of conviction follows this pronouncement, suspending the ten-year sentence

for seven years’ community supervision and assessing a $1,500.00 fine. Also, the trial court’s

order establishing the conditions of community supervision, entered the same day and

acknowledged by Howard, provides for the payment of the $1,500.00 fine as a condition of

community supervision. 2

            This record shows that the trial court pronounced and imposed the $1,500.00 fine at the

original plea hearing and that the fine was not probated. Consequently, we find that the trial court

properly included the fine in its judgment revoking Howard’s community supervision. See id.

Since we find that the trial court did not err by including the fine, we overrule this issue.

III.        Howard Forfeited Any Complaint About Attorney Fees Assessed in the Judgment of
            Conviction

            In his second issue, Howard asserts that the trial court erred in assessing him $850.00 in

court-appointed attorney fees. Howard argues that because the trial court determined that he was

indigent, and because there was no evidence that his indigency status changed, the trial court was

not authorized to assess attorney fees against him. The State concurs in Howard’s claim of error.

            In this case, the trial court assessed $850.00 for court-appointed attorney fees in its

revocation judgment. 3 However, the record shows that this amount includes $425.00 in court-


2
    Howard pled true to the State’s allegation that he had not paid any monthly payments toward the fine.
3
    The certified bill of costs also contains an entry of $850.00 for “Attorney Fee[s].”
                                                              4
appointed attorney fees assessed in the original judgment of conviction. A defendant with

knowledge of the imposition of court-appointed attorney fees in an initial judgment placing him

on community supervision who fails to timely appeal from that judgment forfeits any complaint

about court-appointed attorney fees assessed in the order. See Wiley v. State, 410 S.W.3d 313,

318, 320–21 (Tex. Crim. App. 2013). Consequently, he may not assert those complaints in an

appeal from a judgment revoking his community supervision. See id. at 321.

       The record shows that the initial judgment placing Howard on community supervision,

signed on May 17, 2018, contains an assessment of $425.00 for “ATTY FEE’S [sic].” The bill of

costs, dated May 15, 2018, also contains an entry of $425.00 for “Attorney Fee[s].” Both of these

documents were signed by Howard and embossed with his right thumb print. In addition, the order

establishing the conditions of community supervision provided that Howard would pay a monthly

fee toward “court appointed attorney fees in the . . . . total amount of $425.” Howard signed an

acknowledgment of his receipt of this document on May 8, 2018.

       Under this record, we conclude that Howard was aware that he had been assessed, and was

required to pay, the court-appointed attorney fees as of the time he signed the original judgment

placing him on community supervision. See id. at 320–21. Consequently, he would have known

to challenge the sufficiency of the evidence to support that assessment at a time he could have

appealed from that judgment. See id. at 321. Since he did not timely appeal the judgment placing

him on community supervision, any complaint regarding the $425.00 in court-appointed attorney

fees assessed in that judgment has been forfeited. See id. We overrule this issue to the extent it




                                                5
complains of the court-appointed attorney fee assessed in the judgment placing Howard on

community supervision.

IV.    The Judgment Revoking Community Supervision Must Be Modified

       Nevertheless, the trial court assessed an additional $425.00 for court-appointed attorney

fees in its judgment revoking Howard’s community supervision. We agree that it was error to

assess the additional $425.00 in court-appointed attorney fees.

       Article 26.05(g) of the Texas Code of Criminal Procedure authorizes a trial court to order

the reimbursement of court-appointed attorney fees only “[i]f the judge determines that a defendant

has financial resources that enable the defendant to offset in part or in whole the costs of the legal

services provided . . . including any expenses and costs.” TEX. CODE CRIM. PROC. ANN. art.

26.05(g) (Supp.). “[T]he defendant’s financial resources and ability to pay are explicit critical

elements in the trial court’s determination of the propriety of ordering reimbursement of costs and

fees” of legal services provided. Armstrong, 340 S.W.3d at 765–66 (quoting Mayer v. State, 309
S.W.3d 552, 556 (Tex. Crim. App. 2010)).

       Howard contends, and the State concedes, that he has been represented by court-appointed

counsel throughout these proceedings. Because the trial court found Howard indigent, he was

presumed to remain indigent absent proof of a material change in his circumstances. See TEX.

CODE CRIM. PROC. ANN. arts. 26.04(p), 26.05(g) (Supp.); Walker v. State, 557 S.W.3d 678, 689

(Tex. App.—Texarkana 2018, pet. ref’d). The record is devoid of any evidence showing a change

in Howard’s financial circumstances and contains no finding that Howard had the ability to pay

the fees of his court-appointed attorney. Because there was no finding of the ability of Howard to

                                                  6
pay them, the assessment of the additional $425.00 for court-appointed attorney fees was

erroneous. See Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013); see also Mayer v.

State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Martin v. State, 405 S.W.3d 944, 946–47

(Tex. App.—Texarkana 2013, no pet.). Therefore, we sustain this issue to the extent it complains

of the additional $425.00 assessment for court-appointed attorney fees.

         “Appellate courts ‘have the authority to reform judgments and affirm as modified in cases

where there is non reversible error.’” Walker, 557 S.W.3d at 690 (quoting Ferguson v. State, 435
S.W.3d 291, 294 (Tex. App.—Waco 2014, pet. struck) (“comprehensively discussing appellate

cases that have modified judgments”)). We modify the trial court’s judgment by changing the

assessment for attorney fees from $850.00 to $425.00. In addition, we modify the certified bill of

costs by changing the amount for “Attorney Fee[s]” from $850.00 to $425.00. 4

V.       Disposition

         For the reasons stated, we modify the trial court’s judgment and the bill of costs by

changing the assessment of attorney fees from $850.00 to $425.00. As modified, we affirm the

trial court’s judgment.



                                                                Ralph K. Burgess
                                                                Justice

Date Submitted:            November 25, 2019
Date Decided:              November 27, 2019

Do Not Publish

4
Court-appointed attorney fees set forth in a certified bill of costs are effective, whether or not orally pronounced and
whether or not incorporated in the written judgment. Armstrong, 340 S.W.3d at 767.
                                                           7